Title: To Thomas Jefferson from Thomas McKean, 25 April 1802
From: McKean, Thomas
To: Jefferson, Thomas


            Dear Sir,
              Washington April 25th. 1802.
            If the Bill, altering the mode of appointing commissioners of bankrupts, shall pass into a law, I will name two more gentlemen for that office to your consideration, Messrs. Alexander James Dallas & Robert Mc;Kean—My son has had a college education, and, tho’ bred a merchant, he has studied the laws relating to policies of insurance, bankrupts, bills of exchange & the law-merchant, and understands them as well as most practitioners; so that I think him qualified for the place.
            The sickness of one of my horses has detained me here some days longer than I expected, but I intend to set off for Baltimore this afternoon.
            Adieu, my dear Sir; may you long enjoy health and happiness. Your most obedient and very humble servant
            Tho M:kean
          